In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1314 
LARRY KEMP, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

DAVID LIEBEL, 
                                                           Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
               Southern District of Indiana, Indianapolis Division 
                   No. 1:14‐cv‐1728 — Sarah Evans Barker, Judge. 
                                  ____________________ 

   ARGUED OCTOBER 26, 2017 — DECIDED DECEMBER 11, 2017 
                ____________________ 

     Before FLAUM, RIPPLE, and MANION, Circuit Judges. 
   FLAUM,  Circuit  Judge.  Plaintiffs  Larry  Kemp  and  Brian 
Woodring were Jewish inmates at prisons operated by the In‐
diana  Department  of  Corrections  (“DOC”).1  In  2014,  Kemp 
and Woodring were transferred from one DOC facility to an‐
other in order to maintain a kosher diet. Plaintiffs allege that 

                                                 
1 Kemp was released from the DOC on June 15, 2016.
2                                                            No. 17‐1314 

defendant David Liebel, the DOC Director of Religious and 
Volunteer  Services,  violated  the  Free  Exercise  Clause  of  the 
First  Amendment  by  failing  to  delay  that  transfer  until  the 
new facility offered opportunities for Jewish group worship 
and study. On cross motions for summary judgment, the dis‐
trict court found for Liebel on the ground that plaintiffs failed 
to overcome Liebel’s qualified immunity defense. We affirm. 
                                            I. Background 
    The  factual  background  is  mostly  undisputed.  Plaintiffs 
Kemp  and  Woodring  were  prisoners  at  Pendleton  Correc‐
tional Facility (“Pendleton”) until April 2014, when they were 
transferred to Wabash Valley Correctional Facility (“Wabash 
Valley”) in order to maintain a kosher diet. Defendant Liebel 
is the  DOC  Director of Religious and  Volunteer Services. In 
that role, he is responsible for establishing religious program‐
ming, managing religious services, setting guidelines for reli‐
gious group meetings, and maintaining the DOC Handbook 
of Religious Belief and Practices.2 Liebel is not, however, in‐
volved in the operation of day‐to‐day activities at DOC facili‐
ties. For instance, he does not directly supervise chaplains or 
decide whether a group can meet for services or study. 
    The DOC maintains a general policy regarding religious 
services and study: recognized religious groups are permitted 
to participate in one hour of group worship and one hour of 
group study each week. The DOC mandates that group wor‐
ship and study be supervised by chaplains, religious special‐
ists, or qualified volunteers in order to maintain the “integrity 
                                                 
2 The DOC Handbook of Religious Beliefs and Practices recognizes that 

group worship is an important facet of Judaism, especially on Shabbat, a 
weekly holy day observed from sunset Friday until sunset Saturday. 
No. 17‐1314                                                         3

and authenticity of beliefs and practice.” If an outside leader 
is unavailable, inmates are permitted to lead group services 
only if certain conditions are met. First, an outside religious 
authority must explain to a DOC chaplain how the service is 
run  and  certify  that  the  inmate‐leader  has  requisite 
knowledge  to  lead  the  service.  Second,  the  inmate‐leader 
must be qualified by the DOC facility. Finally, a DOC chaplain 
must supervise the meeting. 
    While the DOC employs chaplains at its facilities to lead 
Christian  services,  it  does  not  employ  leaders  of  other  reli‐
gions,  including  Judaism.  Instead,  the  DOC  contracts  with 
Lubavitch of Indiana, an Orthodox Jewish group. Lubavitch 
rabbis visit some DOC facilities—including Pendleton but not 
Wabash Valley—once a month to lead services and study and 
to certify inmate leaders. Thus, while at Pendleton, Kemp and 
Woodring  attended  group  services  and  study  each  week. 
However, Wabash Valley could not offer any group services, 
including  inmate‐led  services,  because  no  volunteers  were 
available. 
    Inmates at DOC facilities can also keep a kosher diet, both 
for  religious  and  non‐religious  reasons.  Until  2013,  kosher 
meals were provided exclusively in pre‐packaged form, and 
were about four times more expensive than regular meals. In 
2013,  in  order  to  centralize  kosher  food  production  and 
reduce  costs,  the  DOC  initiated  a  plan  to  create  kosher 
kitchens  at  four  of  its  facilities.  The  plan  included  Wabash 
Valley but not Pendleton. The locations were chosen based on 
physical  amenities,  availability  of  Aramark  staff  (the 
contracted food provider), and security level. Liebel did not 
choose the kosher kitchen facilities, but was involved in the 
project;  for  example,  he  objected  to  opening  the  kitchens  in 
4                                                               No. 17‐1314 

December 2013 because they had not been certified as kosher 
and  he  did  not  want  to  open  them  during  Hanukkah. 
Although the record is not clear about the exact cost of kosher 
meals, both parties agree that the kosher kitchen project was 
developed  in  order  to  provide  kosher  meals  at  a  lower  cost 
compared to providing pre‐packaged kosher meals.3  
    In  late  2013,  the  DOC  determined  that  all  inmates  who 
kept kosher would be housed at facilities with the new kitch‐
ens.  Kosher  inmates  at  Pendleton  received  a  notice  from 
Liebel  informing them  they would be transferred to accom‐
modate  their  diet.  They  were  given  the  option,  however,  of 
forgoing kosher food in order to remain at Pendleton. Some 
inmates took that option, while others, including Kemp and 
Woodring,  accepted  the  transfer.  Liebel  provided  Jack  Hen‐
drix, the DOC’s executive director of classification, with a list 
of inmates to be moved. Hendrix, and not Liebel, chose which 
kosher  kitchen  facility  inmates  would  be  transferred  to;  the 
decision was based on a variety of factors, including security, 
medical and mental health, programming, and other prisoner 
needs. Liebel did, however, have the ability to request that an 
inmate’s transfer be delayed, and he was aware Wabash Valley 

                                                 
3 In their briefing, plaintiffs introduced a publicly available contract ad‐
dendum between the DOC and Aramark. See Amendment #16, EDS #D12‐
6‐02  (2013),  at  149,  https://fs.gmis.in.gov/IDOAcontracts/public/451‐
020.pdf. According to that document, Aramark agreed to prepare kosher 
meals for the DOC at the same cost as regular meals. Id. This document 
suggests that all kosher meals—whether pre‐packaged or made in a ko‐
sher kitchen—cost the same. However, the addendum, with an effective 
date of December 1, 2013, was specifically agreed to in contemplation of 
opening  the  new  kosher  kitchens.  It  was  based  on  the  assumption  that 
nearly all kosher meals would be made in the kosher kitchens at a lower 
cost. 
No. 17‐1314                                                                     5

did not offer congregate Jewish services or study at the time 
of the proposed transfer. 
    Eventually,  a  rabbi  certified  the  new  kitchens  as  kosher, 
and in April 2014, the DOC transferred about twenty kosher 
inmates  from  Pendleton  to  facilities  with  kosher  kitchens. 
Kemp and Woodring were moved to Wabash Valley. At least 
three inmates remained at Pendleton and continued to receive 
pre‐packaged kosher meals. The transfer of these individuals 
was  postponed  because  at  that  time,  they  lived  in  special 
housing for non‐religious reasons. For example, they had re‐
strictive housing status, required mental health treatment, or 
lived in special housing for disciplinary reasons. Eventually, 
these  inmates  were  also  moved,  though  at  least  one  inmate 
resided at Pendleton and receive pre‐packaged kosher meals 
until December 2014. 
   At the time of the transfer, the DOC was unable to recruit 
Jewish volunteers to Wabash Valley to lead worship or train 
inmate leaders; therefore, no Jewish services or group study 
were  available.  Liebel  was  aware  that  inmates,  including 
Kemp and Woodring, made requests for worship and study. 
He made a concerted effort to locate Jewish volunteers to set 
up services and certify inmates. The DOC called Jewish syna‐
gogues  in  the  area,  and  Liebel  met  personally  with  a  rabbi. 
However, these efforts were unsuccessful until January 2015, 
when a Jewish leader came to Wabash Valley and certified in‐
mates, including Kemp, to become leaders.4 Ever since, Wa‐
bash Valley has offered congregate Jewish services and study. 

                                                 
4  Wabash  Valley  did  permit  an  inmate  to  lead  a  Passover  gathering  in 

April 2014. And in December 2014, a Messianic Jewish rabbi visited Wa‐
bash  Valley,  led  a  service,  and  qualified  two  inmates  to  lead  Messianic 
6                                                               No. 17‐1314 

    On  October  22,  2014,  after  exhausting  all  administrative 
remedies, Kemp and Woodring filed a complaint seeking de‐
claratory  relief,  injunctive  relief,  and  damages  against  the 
Commissioner of the DOC in his official capacity, the Chap‐
lain  of  Wabash  Valley  in  his  official  capacity,  and  Liebel,  in 
both his official and individual capacity. They asserted claims 
pursuant  to  42  U.S.C.  §  1983  for  an  alleged  violation  of  the 
Free Exercise Clause of the First Amendment, and 42 U.S.C. 
§ 2000cc, et seq., the Religious Land Use and Institutionalized 
Persons Act. On October 20, 2015, plaintiffs moved for partial 
summary judgment on the issue of liability and conceded that 
their  claims  for  declaratory  and  injunctive  relief  were  moot 
because  Wabash  Valley  started  offering  congregate  Jewish 
services and study. On December 18, 2015, Liebel filed a cross‐
motion for summary judgment. One week later, plaintiffs dis‐
missed  their  official  capacity  claims  against  the  DOC  Com‐
missioner, the Wabash Valley Chaplain, and Liebel. On Janu‐
ary  20,  2017,  the  district  court  granted  Liebel’s  motion  for 
summary judgment, holding that Liebel was entitled to qual‐
ified immunity. This appeal followed. 
                                            II. Discussion 
   “We  review  de  novo  a  district  court’s  decision  on  cross‐
motions  for  summary  judgment,  construing  all  facts  and 
drawing all reasonable inferences in favor of the party against 
whom the motion under consideration was filed.” Hess v. Bd. 
Of Trs. Of S. Ill. Univ., 839 F.3d 668, 673 (7th Cir. 2016). “Sum‐


                                                 
Jewish  services.  Messianic  Jewish  services,  however,  are  not  traditional 
services, and Messianic Judaism is generally considered to be a variant of 
Christianity, separate from Judaism. 
No. 17‐1314                                                       7

mary judgment is appropriate where there are no genuine is‐
sues of material fact and the movant is entitled to judgment 
as a matter of law.” Id. (citing Fed R. Civ. P. 56(a)). Likewise, 
we review de novo a district court’s grant of qualified immun‐
ity. Green v. Newport, 868 F.3d 629, 632 (7th Cir. 2017). 
   A. The Doctrine of Qualified Immunity 
    “The doctrine of qualified immunity protects government 
officials ‘from liability for civil damages insofar as their con‐
duct does not violate clearly established statutory or constitu‐
tional  rights  of  which  a  reasonable  person  would  have 
known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting 
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Qualified im‐
munity  balances  two  important  interests—the  need  to  hold 
public  officials  accountable  when  they  exercise  power  irre‐
sponsibly  and  the  need  to  shield  officials  from  harassment, 
distraction, and liability when they perform their duties rea‐
sonably.” Id. “The defense provides ample room for mistaken 
judgments and protects all but the plainly  incompetent and 
those who knowingly violate the law.” Green, 868 F.3d at 633 
(quoting Wheeler v. Lawson, 539 F.3d 629, 639 (7th Cir. 2008)). 
    A state official is protected by qualified immunity unless 
the plaintiff shows: “(1) that the official violated a statutory or 
constitutional right, and (2) that the right was ‘clearly estab‐
lished’ at the time of the challenged conduct.” Ashcroft v. al‐
Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow, 457 U.S. at 818). 
In order to avoid “[u]nnecessary litigation of constitutional is‐
sues” and expending scarce judicial resources that ultimately 
do not impact the outcome of the case, we may analyze the 
“clearly established” prong without first considering whether 
the alleged constitutional right was violated. Pearson, 555 U.S. 
at 236–37. We take that approach here. 
8                                                          No. 17‐1314 

     B. The Relevant “Clearly Established Law” Inquiry 
     To defeat Liebel’s qualified immunity defense, the burden 
is  on  plaintiffs  to  demonstrate  that  the  alleged  violation  of 
their Free Exercise Clause right was “clearly established.” See 
Green, 868 F.3d at 633. “To be clearly established at the time of 
the  challenged  conduct,  the  right’s  contours  must  be  suffi‐
ciently clear that every reasonable official would have under‐
stood that what he is doing violates that right … .” Gustafson 
v.  Adkins,  803  F.3d  883,  891  (7th  Cir.  2015)  (quoting  Rabin  v. 
Flynn, 725 F.3d 628, 632 (7th Cir. 2013)). “[T]he crucial ques‐
tion [is] whether the official acted reasonably in the particular 
circumstances that he or she faced.” Plumhoff v. Rickard, 134 S. 
Ct. 2012, 2023 (2014). 
     Plaintiffs  need  not  point  to  an  identical  case  finding  the 
alleged violation unlawful, “but existing precedent must have 
placed  the  statutory  or  constitutional  question  beyond  de‐
bate.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) 
(quoting al‐Kidd, 563 U.S. at 741). “[W]e look first to control‐
ling Supreme Court precedent and our own circuit decisions 
on the issue.” Jacobs v. City of Chicago, 215 F.3d 758, 767 (7th 
Cir. 2000). If no controlling precedent exists, “we broaden our 
survey to include all relevant caselaw in order to determine 
‘whether there was such a clear trend in the caselaw that we 
can say with fair assurance that the recognition of the right by 
a controlling  precedent was merely a  question of time.’” Id. 
(quoting  Cleveland‐Perdue  v.  Brutsche,  881  F.2d  427,  431  (7th 
Cir. 1989)). In the absence of controlling or persuasive author‐
ity, plaintiffs can demonstrate clearly established law by prov‐
ing that the defendant’s conduct was “so egregious and un‐
reasonable that … no reasonable [official] could have thought 
he  was  acting  lawfully.”  Abbott  v.  Sangamon  County,  Illinois, 
No. 17‐1314                                                           9

705 F.3d 706, 724 (7th Cir. 2013); see also Jacobs, 215 F.3d at 767 
(“In some rare cases, where the constitutional violation is pa‐
tently obvious, the plaintiffs may not be required to present 
the court with any analogous cases … .”). 
    Before we can determine if the law was clearly established, 
“the right allegedly violated must be defined at the appropri‐
ate  level  of  specificity.”  Wilson  v.  Layne,  526  U.S.  603,  615 
(1999). “The Supreme Court has ‘repeatedly told courts … not 
to define clearly established law at a high level of generality.’” 
Volkman v. Ryker, 736 F.3d 1084, 1090 (7th Cir. 2013) (alteration 
in original) (quoting al‐Kidd, 563 U.S. at 742); see, e.g., White v. 
Pauly, 137 S. Ct. 548, 552 (2017) (per curiam); Mullenix, 136 S. 
Ct. at 308; City & County of San Francisco v. Sheehan, 135 S. Ct. 
1765,  1775–76  (2015).  Instead,  “[t]he  dispositive  question  is 
‘whether the volatile nature of particular conduct is clearly es‐
tablished.’”  Mullenix,  136  S.  Ct.  at  308  (quoting  al‐Kidd,  563 
U.S. at 742). In other words, “the clearly established law must 
be ‘particularized’ to the facts of the case.” White, 137 S. Ct. at 
552 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)); 
see also Volkman, 736 F.3d at 1090 (“[T]he Seventh Circuit has 
long held that ‘the test for immunity should be whether the 
law was clear in relation to the specific facts confronting the 
public  official  when  he  acted.’”  (quoting  Colaizzi  v.  Walker, 
812 F.2d 304, 308 (7th Cir. 1987))). 
   The  Supreme  Court  has  expressly  rejected  over‐general 
formulations of clearly established law in the Fourth Amend‐
ment  context.  In  Graham  v.  Connor,  490  U.S.  386  (1989),  and 
Tennessee v. Garner, 471 U.S. 1 (1985), the Court created a rea‐
sonableness  test  for  determining  whether  excessive  force  is 
contrary  to  the  Fourth  Amendment.  See  Brosseau  v.  Haugen, 
543 U.S. 194, 197 (2004) (per curiam). This test made clear that 
10                                                                  No. 17‐1314 

officers’  use  of  excessive  force  violates  the  Fourth  Amend‐
ment if it is objectively unreasonable. Id. In recent years, the 
Court has repeatedly stressed that Graham and Garner “lay out 
excessive‐force  principles  at  only  a  general  level.”  White, 
137 S. Ct. at 552. The Court reasoned that general statements 
of law can only give “‘fair and clear warning’ to officers” if the 
unlawfulness is apparent based on pre‐existing law. Id. (quot‐
ing United States v. Lanier, 520 U.S. 259, 271 (1997)). Thus, the 
Court held that “Garner and Graham do not by themselves cre‐
ate  clearly  established  law  outside  ‘an  obvious  case.’”  Id. 
(quoting Brosseau, 543 U.S. at 199). 
    Here, plaintiffs ask us to define the relevant clearly estab‐
lished law as “the right of prisoners not to have their religious 
practices  interfered  with  and  prevented  absent  a  legitimate 
penological  basis.”  This  formulation  is  too  broad.  In  fact,  it 
simply restates the standard for analyzing prisoners’ consti‐
tutional claims created by the Court in Turner v. Safley, 482 U.S. 
78 (1987). There, the Court held that “when a prison regula‐
tion impinges on inmates’ constitutional rights, the regulation 
is valid if it is reasonably related to legitimate penological in‐
terests.” Id. at 89.5 Just as Garner and Graham create a general‐
ized  excessive  force  standard,  Turner  creates  a  generalized 



                                                 
5 This determination depends on four factors: 

      (1) whether a valid, rational connection exists between the regu‐
      lation  and  a  legitimate  government  interest  behind  the  rule;  (2) 
      whether  there  are  alternative  means  of  exercising  the  right  in 
      question; (3) what impact accommodation of the asserted consti‐
      tutional right would have on guards, other inmates, and on the 
      allocation of prison resources; and (4) what easy alternatives exist 
      to the regulation because, although the regulation need not satisfy 
No. 17‐1314                                                                        11

framework  to  analyze  prisoners’  constitutional  claims.  Both 
describe a multi‐factor reasonableness test used to determine 
whether a defendant’s actions violated the Constitution. Thus, 
like  the  Garner  and  Graham  standard,  the  Turner  test  cannot 
create  clearly  established  law  outside  an  obvious  case.6  In‐
stead,  as  the  district  court  stated,  the  proper  inquiry  is 

                                                 
     a least restrictive alternative test, the existence of obvious alterna‐
     tives may be evidence that the regulation is not reasonable.  
Shimer v. Washington, 100 F.3d 506, 509 (7th Cir. 1996) (citing Turner, 482 
U.S. at 89–90).  
6 Plaintiffs point to several cases where they contend we used a more gen‐

eral clearly established law inquiry. These cases are distinguishable. First, 
in Conyers v. Abitz, an inmate was denied late dinners during Ramadan, 
when Muslims cannot eat from dawn to dusk. 416 F.3d 580, 582 (7th Cir. 
2005). We described the relevant inquiry as whether “the law was clearly 
established that prison officials must have a legitimate penological inter‐
est  before  imposing  a  substantial  burden  on  the  free  exercise  of  an  in‐
mate’s religion.” Id. at 586. Critically, however, in holding the defendant 
was  not  entitled  to  qualified  immunity,  we  cited  specific  examples  of 
courts finding Free Exercise Clause violations when prison polices did not 
accommodate religious dietary needs. Id. In contrast, no such precedent 
exists here. Second, in Williams v. Lane, a prison official denied protective‐
custody inmates the ability to participate in group worship even though 
general‐population inmates were permitted to attend religious group ser‐
vices. 851 F.2d 867, 873–74 (7th Cir. 1988). We held defendants were not 
entitled to qualified immunity because they “fail[ed] to demonstrate a le‐
gitimate rationale justifying their deprivation of rights of these protective 
custody inmates.” Id. at 883. But Williams was not a typical case. Indeed as 
my concurrence recognized, “[t]he defendants’ litigation strategy … dic‐
tated the outcome” and resulted in affording “rights which [were] not nec‐
essarily indicated by … Supreme Court precedent.” Id. at 885–86 (Flaum, 
J.,  concurring  in  the  result)  (suggesting  that  “plaintiffs’  success  on  their 
[First Amendment] claim[] was far from inevitable”). Finally, in Grayson 
v. Schuler, a prison official forced an inmate to cut his dreadlocks. 666 F.3d 
450, 451 (7th Cir. 2012). We recognized that a ban on long hair ordinarily 
12                                                               No. 17‐1314 

whether  there  existed  a  “clearly  established  constitutional 
right on the part of prisoners to congregate services and study 
absent appropriate leadership and supervision at the time of 
an interfacility transfer.” Kemp v. Liebel, 229 F. Supp. 3d 828, 
836 (S.D. Ind. 2017). 
      C. Liebel Did Not Violate Clearly Established Law 
   Under this framework, it is clear that Liebel is protected 
by qualified immunity. Plaintiffs cite no case where we held 
that the Free Exercise Clause provides prisoners the right to 
group worship when outside volunteers were unavailable to 
lead  or  train  inmates.  Likewise,  they  cite  no  case  where  we 
held that a prison official violates the Free Exercise Clause by 
transferring inmates to a facility that does not provide congre‐
gate worship and study, or by failing to delay a transfer until 
the new facility provides congregate worship and study.7 



                                                 
“would  pass constitutional  muster.” Id. at  452. However,  we  concluded 
this particular order was unreasonable because it was based on the “Ras‐
tafarian exception,” which allowed Rastafarian prisoners, but not prison‐
ers of other religions, to wear dreadlocks. Id. at 453. We thus held the de‐
fendant was not entitled to qualified immunity because a reasonable offi‐
cial could not believe the plaintiff was insincere in his religious beliefs or 
that  only  Rastafarians  could  wear  dreadlocks  without  posing a  security 
threat.  Id.  at 454–55.  We did  not  use a broad  clearly  established  law  in‐
quiry, but instead determined that the policy was so egregious and unrea‐
sonable that it “could not reasonably be thought constitutional.” Id. at 455. 
7 Plaintiffs cite only to Thompson v. Holm, 809 F.3d 376 (7th Cir. 2016). In 

Thompson, a Muslim prisoner was denied meal bags during Ramadan. Id. 
at 378. We denied defendants’ qualified immunity claim, noting that “we 
have held that ‘a prisoner’s religious dietary practice is substantially bur‐
dened when the prison forces him to choose between his religious practice 
and adequate nutrition.’” Id. at 381 (quoting Nelson v. Miller, 570 F.3d 868, 
No. 17‐1314                                                                       13

      Indeed, our precedent suggests that prison officials “need 
not … allow inmates to conduct their own religious services” 
so long as the delay in offering services by qualified leaders is 
reasonable.  Johnson‐Bey  v.  Lane,  863  F.2d  1308,  1310–11  (7th 
Cir. 1988); see also Hadi v. Horn, 830 F.2d 779, 784–87 (7th Cir. 
1987).8  Other  circuits  have  reached  similar  conclusions.  See, 
e.g.,  Baranowski  v.  Hart,  486  F.3d  112,  120–22  (5th  Cir.  2007); 
Spies v. Voinovich, 173 F.3d 398, 405–06 (6th Cir. 1999); Anderson 
v.  Angelone,  123  F.3d  1197,  1198–99  (9th  Cir.  1997);  Tisdale  v. 
                                                 
879 (7th Cir. 2009)). Plaintiffs contend that Liebel imposed a similarly bur‐
densome choice: staying at Pendleton to attend group services but losing 
a kosher diet, or accepting a transfer to Wabash Valley to keep a kosher 
diet  but  losing  the  ability  to  attend  services.  We  disagree. Although  we 
held  in  Thompson  that  a  prisoner’s  right  to  maintain  a  religious  diet  (as 
opposed to starving) is clearly established law, we said nothing about the 
right to attend group worship. Simply put, Thompson did not in any way 
clearly establish that Liebel violated the Free Exercise Clause here. 
8 In Hadi, we applied the Turner factors and determined that each favored 

the defendant: (1) barring unsupervised services furthered legitimate in‐
terests in ensuring adequate prison security, avoiding inmate conflict, and 
preventing  the  formation  or  recognition  of  a  leadership  hierarchy;  (2) 
plaintiffs had alternative means of exercising the right, as the prison em‐
ployed  a  full‐time  Muslim  chaplain  and  prisoners  could  attend  weekly 
study  classes;  (3)  allowing  unsupervised  religious  services  would  man‐
date unsupervised services for other religious groups, compounding the 
security concerns; and (4) no alternative outside a ban on unsupervised 
services  would  dispel  the  security  concerns  underlying  the  policy. 
830 F.2d at 784–87. In Johnson‐Bey, we cited Hadi’s concern that allowing 
inmates to conduct their own religious services could “foment conspira‐
cies” and “create (though more likely merely recognize) a leadership hier‐
archy among the prisoners.” 863 F.2d at 1310. We clarified, however, that 
prisons may not “place arbitrary obstacles in the way of inmates seeking 
to participate in the sect’s mode of observance.” Id. at 1311. Moreover, we 
stressed that “the reasonableness of the ban on inmates’ conducting their 
own religious services is related to the availability of substitutes.” Id.  
14                                                       No. 17‐1314 

Dobbs,  807  F.2d  734,  737–39  (8th  Cir.  1986).  Moreover,  the 
Court has held that an inmate has no right to remain at a par‐
ticular  facility  under  the  Due  Process  Clause.  Meachum  v. 
Fano, 427 U.S. 215, 225 (1976). Based on those precedents, “a 
reasonable government official would not have known the of‐
ficial was violating clearly established law” by failing to halt 
inmates’  transfers  to  a  facility  that  reasonably  did  not  offer 
group worship. See Kramer v. Pollard, 497 F. App’x 639, 644 (7th 
Cir. 2012); see also West v. Grams, 607 F. App’x 561, 565 (7th Cir. 
2015) (“It has never been clearly established that inmates have 
a right to inmate‐led group worship under the First Amend‐
ment  …  where  non‐inmate  volunteers  are  unavailable  and 
prison  administrators  justify  the  restriction  for  security  rea‐
sons.”); Turner v. Hamblin, 590 F. App’x 616, 619–20 (7th Cir. 
2014). 
    Finally, this is not the “rare case” where Liebel’s conduct 
was “so egregious and unreasonable” that the constitutional 
violation  was  “patently  obvious”  to  any  reasonable  official. 
See Jacobs, 215 F.3d at 767; Abbott, 705 F.3d 724. Plaintiffs con‐
tend that Liebel’s First Amendment violation was obvious be‐
cause he was responsible for managing religious services, ex‐
ercised at least some control over the transfer of prisoners to 
facilities with kosher kitchens, and knew that Wabash Valley 
did not offer congregate Jewish services. We do not agree. On 
the contrary, Liebel acted reasonably given the circumstances. 
Not only were his actions not counter to any of our precedent, 
but he also made a significant effort to recruit Jewish volun‐
teers  so  that  Wabash  Valley  could  offer  group  prayer  and 
study.  Moreover,  Liebel  was  not  even  the  ultimate  deci‐
sionmaker with respect to plaintiffs’ transfer; he simply had 
the ability to delay it. Thus, Liebel did not violate clearly es‐
tablished law, and he is entitled to qualified immunity. 
No. 17‐1314                                               15

                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.